DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II (claims 1-20) in the reply filed on 04/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 12 (and dependent claim 13 dependent thereon) recites the limitation "third conductive pads” in line 2.  The claim is unclear because the term “third conductive pads” implies the existence of a second conductive pad in the device, although no second conductive pad has been claimed. 
For the examination purpose, “the third conductive pads” are assumed as the second conductive pads.

For the examination purpose, “the third conductive pads” are assumed as the second conductive pads.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 6, 12-13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2017/0194226).
Regarding claim 1, Chen (Fig. 10) discloses a semiconductor package, comprising: a semiconductor die 811; an encapsulant 823 encapsulating the semiconductor die; an electrical connector (not labeled, see bump under 203) disposed over the semiconductor die; a conductive pad 109 (labeled in Fig. 1A) contacting the electrical connector and disposed between the semiconductor die 811 and the electrical connector, and an inter-dielectric layer 801 disposed over the semiconductor die, wherein the inter- dielectric layer 801 comprises an opening 829, and a portion of the opening 829 is occupied by the conductive pad 109 and the electrical connector.

Regarding claim 6, Chen (Fig. 10) discloses a semiconductor package, comprising: a semiconductor die 811; an encapsulant 823 encapsulating the semiconductor die; inter-dielectric layers, a first inter-dielectric layer 825 among the inter-dielectric layers and a second inter-dielectric layer 801 among the inter-dielectric layers being disposed over the semiconductor die, wherein the second inter-dielectric layer 801 comprises a first opening; a first conductive pad 110 (second left 110) disposed on a top surface of the first inter-dielectric layer 825 and in the first opening; and a conductive ball 201 (second left 201) disposed on and contacting the first conductive pad 110.
Regarding claims 12-13, Chen (Fig. 10) further discloses: third conductive pads 109 (labeled in Fig. 1A) disposed on the top surface of the first inter-dielectric layer 825, wherein the second inter-dielectric layer 801 further comprises a second opening 829, the third conductive pads 109 are disposed in the second opening 829; and a passive component 203 ([0029]) having conductive terminals, wherein the passive component 203 is mounted on the third conductive pads 109 through the conductive terminals; and an underfill layer 205 between the passive component 203 and the second inter-dielectric layer, wherein the underfill layer 205 encapsulates the conductive terminals of the passive component 203 and fills the second opening 829.

Regarding claims 19-20, Chen (Fig. 10) further discloses: the topmost redistribution conductive layer further comprises third conductive pads 109 (labeled in Fig. 1A) contacting the middle inter-dielectric layer 825, the topmost inter-dielectric layer 801 further comprises a second opening 829, and each of the third conductive pads 109 is disposed in the second opening 829; and a passive component 203 ([0029]) having conductive terminals, wherein the passive component 203 is mounted on the third conductive pads 109 through the conductive terminals; and an underfill layer 205 between the passive component and the redistribution circuit structure, wherein the .
Claim(s) 1-4, 6-7, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2017/0141055).
Regarding claim 1, Liu (Figs. 1, 2A-2C) discloses a semiconductor package, comprising: a semiconductor die 102; an encapsulant 112 encapsulating the semiconductor die; an electrical connector 130 disposed over the semiconductor die; a conductive pad 128-1 contacting the electrical connector and disposed between the semiconductor die 102 and the electrical connector 130, and an inter-dielectric layer (118-3, 120-4) disposed over the semiconductor die, wherein the inter- dielectric layer comprises an opening, and a portion of the opening is occupied by the conductive pad 128-1 and the electrical connector 130.
Regarding claims 2-4, Liu (Figs. 1, 2A-2C) further discloses: the conductive pad 128-1 is electrically connected to the semiconductor die (see Fig. 1 and 2C); a side surface of the conductive pad 128-1 is spaced apart form a sidewall of the opening (Fig. 2A); and the electrical connector 130 comprises a solder ball.
Regarding claim 6, Liu (Figs. 1, 2A-2C) discloses a semiconductor package, comprising: a semiconductor die 102; an encapsulant 112 encapsulating the semiconductor die; inter-dielectric layers, a first inter-dielectric layer 120-3 among the inter-dielectric layers and a second inter-dielectric layer (118-3, 120-4) among the inter-dielectric layers being disposed over the semiconductor die, wherein the second inter-dielectric layer comprises a first opening; a first conductive pad 128-1 disposed on a top 
Regarding claim 7, Liu (Figs. 1, 2A-2C) further discloses a minimum distance between a side surface of the first conductive pad and a sidewall of the first opening ranges from about 3 um to about 20 um ([0023]).
Regarding claim 14, Liu (Figs. 1, 2A-2C) discloses a semiconductor package, comprising: a semiconductor die 102; an encapsulant 112 encapsulating the semiconductor die; a redistribution circuit structure disposed on the encapsulant and the semiconductor die, wherein the redistribution circuit structure comprises inter-dielectric layers and redistribution conductive layers, the inter-dielectric layers and the redistribution conductive layers are stacked alternately, a topmost redistribution conductive layer (118, 128) among the redistribution conductive layers is disposed on a middle inter-dielectric layer 120-3 among the inter- dielectric layers, the topmost redistribution conductive layer comprises a first conductive pad 128-1, a topmost inter-dielectric layer (118-3, 120-4) among the inter-dielectric layers is disposed on the topmost redistribution conductive layer, the topmost inter-dielectric layer (118-3, 120-4) comprises a first opening, the first conductive pad 128-1 contacts the middle inter-dielectric layer 120-3 and is disposed in the first opening; and a conductive ball 130 disposed on the redistribution circuit structure, wherein the conductive ball 130 contacts the first conductive pad 128-1.
Regarding claims 15 and 19, Liu (Figs. 1, 2A-2C) further discloses: a first portion of a top surface of the middle inter-dielectric layer 120-3 uncovered by the topmost inter-dielectric layer and the first conductive pad 128-1 is in a ring top-view shape (Fig. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0194226) in view of Myung et al (US 2020/0168565).
Regarding claims 8-9 and 16, Chen (Fig. 10) further discloses the redistribution circuit structure further comprises a middle redistribution conductive layer among the redistribution conductive layers disposed between the middle inter-dielectric layer 819 and the semiconductor die 203, the middle redistribution conductive layer comprises  first and second routing line portions (see annotation in Fig. 10 reproduced below); and the topmost redistribution conductive layer further comprises a second conductive pad (see annotation in Fig. 10 reproduced below) covered by topmost inter-dielectric layer 801, a first conductive via and a second conductive via, the first conductive via connects the first conductive pad 109 (labeled in Fig. 1A) and the first routing line portion, the 
[AltContent: textbox (1st conductive pad 109)][AltContent: textbox (2nd conductive pad)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd routing line portion)][AltContent: textbox (1st routine line portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    289
    459
    media_image1.png
    Greyscale


	Chen does not disclose the first routine line portion connected to the second routing line portion to form a bridge structure.
	However, Myung (Fig. 9) teaches a semiconductor package comprising a redistribution circuit structure disposed on the encapsulant and the semiconductor die, wherein the redistribution circuit structure comprises a top redistribution conductive layer which comprises a second conductive pad 142c, a first conductive via 143c and a second conductive via 143c, the first conductive via 143c connects the first conductive pad 142c and the routing line 142b, the routing line 142b connects the first conductive 
	Regarding claims 11 and 18, Chen (Fig. 10) further discloses the second conductive pad is electrically connected to the semiconductor die 811.
	Regarding claims 10 and 17, Chen does not disclose an area ratio of the first conductive pad and the second conductive pad ranging from about 4 to about 625, and a length of the routing line ranges from about 50 um to about 150 um.
However, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the area ratio of the first conductive pad and the second conductive pad and a length of the routing line in the ranges as claimed since the dimensions of the first conductive pad, the second conductive pad and the length of the routine line can be adjusted, depending upon the conductivities and the materials which are desired for the pads and the routine line.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHAT X CAO/Primary Examiner, Art Unit 2817